EXHIBIT 16.1December 17, 2015United States Securities and Exchange CommissionOffice of the Chief Accountanttreet, N.E. Washington, D.C. 20549Re: Novus Robotics, Inc. Ladies and Gentleman:We have read the statements under item 4.01 in the Form 8-K dated December 17, 2015, of Novus Robotics, Inc. (the "Company") to be filed with the Securities and Exchange Commission and we agree with such statements therein as related to our firm. We have no basis to, and therefore, do not agree or disagree with the other statements made by the Company in the Form 8-K.Sincerely,BF Borgers CPA PCCertified Public AccountantsLakewood, CO
